Case 1:20-cv-01593-TSE-JFA Document 5-1 Filed 12/28/20 Page 1 of 1 PagelD# 77
JS-44 (Rev. 10/20) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS ORM)

|. (a) PLAINTIFFS | DEFENDANTS
Chris Pascone Oracle America Inc and Tom Rose
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Fairfax
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Mirnt Name, Address, and Telephone Number) Attorneys (/f Known)
Monique A. Miles, Esq.
Old Towne Associates, P.C.

NAG Ganuth Datrial, Ctenant

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

111. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “X" in One Box for Plainif

 

  

 

 

 

 

 

    

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

(For Diversity Cases Only) and One Box for Defendant)
[| 1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State L] I L] | Incorporated or Principal Place i 4 C] 4
of Business In This State
L] 2 U.S. Government Li 4 Diversity Citizen of Another State | 2 | 2. Incorporated and Principal Place Pa 5 L] 5
Defendant (Indicate Citizenship of Parties in Lem It) of Business In Another State
Citizen or Subject of a C] 3 | 3 Foreign Nation L] 6
_ Foreqm Country _ - ee
IV. NATURE OF SUIT (ijsce an "x" in One Box Onty) Click here for: Nature of Suit Code Deseriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
"| 110 Insurance PERSONAL INJURY PERSONAL INJURY — |"”"{625 Drug Related Seizure |_| 422 Appeal 28USC 158 |_| 375 False Claims Act
120 Marine “) 310 Airplane | 365 Personal Injury - of Property 21 USC 881 4 423 Withdrawal _| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability “] 690 Other 28 USC 157 3729(a))
__| 140 Negotiable Instrument Liability [ i | 367 Health Care/ a 400 State Reapportionment
| | 150 Recovery of Overpayment J 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury -| 820 Copyrights 430 Banks and Banking
_ | 151 Medicare Act “| 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted . Liability 368 Asbestos Personal 835 Patent - Abbreviated a 460 Deportation
Student Loans 340 Marine {Injury Product New Dnug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets S| 480 Consumer Credit
of Veteran’s Benefits “| 350 Motor Vehicle 370 Other Fraud _|710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
iE | 160 Stockholders’ Suits |_| 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
i | 190 Other Contract Product Liability | 380 Other Personal “| 720 Labor/Management __ SOCIAL SECURITY. Protection Act
a 195 Contract Product Liability “T 360 Other Personal Property Damage Relations |] 861 HIA (1395ff) | 490 Cable/Sat TV
0 196 Franchise Injury | 385 Property Damage "1740 Railway Labor Act || 862 Black Lung (923) 850 Securities/Commodities/
J 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act __| 864 SSID Title XVI im 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | |790 Other Labor Litigation |} 865 RSI (405(g)) |_| 891 Agricultural Acts
‘i | 210 Land Condemnation _| 440 Other Civil Rights Habeas Corpus: _] 791 Employee Retirement -| 893 Environmental Matters
|_| 220 Foreclosure “| 44] Voting 4 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
: 230 Rent Lease & Ejectment x 442 Employment | 510 Motions to Vacate [| 870 Taxes (U.S, Plaintiff L. Act
240 TortstoLand sd 443 Housing/ Sentence or Defendant) 896 Arbitration
|_| 245 Tort Product Liability Accommodations ~ | 530 General J 871 {RS—Third Party -| 899 Administrative Procedure
[| 290 All Other Real Property |” ] 445 Amer. w/Disabilities -] | 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
_ Employment _. Other: __|462 Naturalization Application Agency Decision
“] 446 Amer. w/Disabilities - 540 Mandamus & Other | _|465 Other Immigration __| 950 Constitutionality of
Other ™“] 550 Civil Rights Actions State Statutes
“| 448 Education 555 Prison Condition
wl 560 Civil Detainee -
Conditions of
SS 2 __ Confinement i iit a Sy tee
V. ORIGIN (Place an “xX” in One Box Only)
] 1 Original 2 Removed from 3 Remanded from "| 4 Reinstated or [" § Transferred from 6 Multidistrict i 8 Multidistrict
Proceeding State Court Appellate Court Reopened ~~ Another District Litigation- Litigation -
(specify) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (Do not cite jarisdictional statutes unless diversity)
42 U.S.C. 1981 and Title VII, 42 U.S.C, 2000 et saq.

Brief description of cause:
Pascone an Italian male was discriminated and harassed because of his race and sex, arly to be terminated when he complained.

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN ["] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P 3,000,000 JURY DEMAND: baYes [L}No
VII. RELATED CASE(S)
‘See instructions):
IF ANY Mee instructions)’ ae 7 _ DOCKET NUMBER
ms £

 

  

DATE 42/2¥]20 “fy
FOR OFFICE USE ONLY " } ead

RECEIPT # AMOUNT APPLY(NG IFP JUDGE MAG. JUDGE

 
